 

Exhibit 10.2

 

TACTILE SYSTEMS TECHNOLOGY, INC.

EXECUTIVE EMPLOYEE SEVERANCE PLAN

(Adopted Effective November 1, 2018)

 

I.INTRODUCTION

Tactile Systems Technology, Inc. (the “Company”) has established the Tactile
Systems Technology, Inc. Executive Employee Severance Plan (the “Plan”) to
provide severance pay and other benefits to eligible executive-level employees
of the Company whose employment terminates under certain covered
circumstances.  The Company, in its complete and sole discretion, will determine
who is an eligible employee under the Plan, the requirements to receive
severance benefits under the Plan, and the amount of any severance benefits
under the Plan.

This Plan supersedes and replaces any policy, plan or practice that may have
existed in the past regarding the payment of severance benefits to eligible
employees. 

This document is both the “Plan document” and the “Summary Plan Description” for
the Plan.

II.ELIGIBILITY

All employees designated by the Company’s Board of Directors (“Board”) or a
committee thereof as eligible to be a participant in the Plan are eligible to
become participants in the Plan.  An eligible employee becomes a participant
(“Participant”) as of the later of (i) the effective date of this Plan or (2)
the date he or she is first classified by the Board or a committee thereof as an
eligible employee.  In order for an eligible employee to become a Participant
under this Plan the eligible employee must sign a Confidentiality, Assignment of
Intellectual Property and Restrictive Covenants Agreement (or similarly titled
agreement) in a form approved by the Board or a committee thereof, unless such
requirement is waived in writing by the Board or a committee thereof.  You will
cease to be a Participant in this Plan when you cease to be designated by the
Board or a committee thereof as eligible to be a participant in the Plan.

III.SEVERANCE EVENTS

In general, if you are an eligible Participant in this Plan, and you comply with
all provisions and requirements of the Plan, then you will receive severance
benefits if your employment with the Company is terminated (either before a
Change in Control or within 12 months following a Change in Control) (i) at the
initiative of the Company other than for Cause or (ii) by you for Good
Reason.  These concepts are described in detail below.

“For Cause”.  You will not be eligible for benefits under this Plan if your
employment is terminated by the Company “for Cause.”  “Cause” means:

(i)



an act or acts of dishonesty undertaken by you and intended to result in
personal gain or enrichment of you or others at the expense of the Company;

(ii)



unlawful conduct or gross misconduct by you that, in either event, is materially
injurious to the Company;

(iii)



you being convicted of a felony; or

(iv)



any material breach by you of any terms or conditions of any written agreement
between you and the Company which breach has not been cured by you within 15
days after written notice thereof to you from the Company.

For the purposes of clauses (ii) and (iv) above, no act or failure to act on
your part shall be considered “Cause” if done by you pursuant to specific
authorization evidenced by a resolution duly adopted by the



--------------------------------------------------------------------------------

 



Board or pursuant to specific advice given by counsel for the Company, unless
such specific authorization or advice results in whole or in part from material
misrepresentations or omissions by you.

“Good Reason”.  If you initiate the termination of your employment with the
Company, you will be eligible for Plan benefits only if you terminated with Good
Reason, as defined below. 

“Good Reason” means the occurrence of any of the following events without your
consent:

(i)the assignment of you to a position with responsibilities or duties of a
materially lesser status or degree than your position as of the date this Plan
was adopted;

(ii)any material breach of any terms or conditions of any written agreement
between the Company and you by the Company not caused by you; or

(iii) the requirement by the Company that you relocate out of the
Minneapolis/St. Paul Metropolitan area or metropolitan area designated by the
Company at the later of your initial employment date or the date this Plan is
adopted by the Company.

“Good Reason” shall not exist unless you have first provided written notice to
the Company of the occurrence of one or more of the conditions under clauses (i)
through (iii) above within 90 days of the condition’s initial occurrence, such
condition is not fully remedied by the Company within 30 days after the
Company’s receipt of written notice from you, and your termination of employment
with the Company occurs no later than 130 days after the condition’s initial
occurrence. 

“Change in Control”.  For purposes of this Plan, a qualifying “Change in
Control” means a “Change in Control” as defined in the Tactile Systems
Technology, Inc. 2016 Equity Incentive Plan.

“Disability”.  For purposes of this Plan, “Disability” means your inability to
perform on a full-time basis the duties and responsibilities of your employment
with the Company by reason of your illness or other physical or mental
impairment or condition, if such inability continues for an uninterrupted period
of 90 days or more during any 180-day period.  A period of inability is
“uninterrupted” unless and until you return to full-time work for a continuous
period of at least 30 days. 

“Termination Date”.   For purposes of this Plan, “Termination Date”  means the
date on which a “separation from service” has occurred for purposes of Section
409A of the Internal Revenue Code, as amended, and the regulations and guidance
thereunder (the “Code”). 

Timely Release Required.  Regardless of the reason for your termination, you
will not be eligible for Plan benefits unless you sign an approved release form
after your employment with the Company actually terminates, timely deliver such
signed release form to the Company and do not rescind the release during any
period during which rescission is permissible.  You may obtain a copy of the
current release form at any time by contacting the Company’s Human Resources
Department.  However, the Company will determine the contents of the release
form, and may revise it from time to time as appropriate to deal with particular
severance situations.  As such, the release form you will be required to sign to
receive benefits under the Plan may differ from any release form you previously
received. 

The release will generally include provisions addressing a full release of all
claims you may have against the Company and related individuals and entities (to
the full extent permitted under applicable law) and provisions concerning your
ongoing compliance with your non-disclosure of confidential information,
assignment of intellectual property, non-competition and non-solicitation
obligations to the Company, including those obligations that survive the
termination of your employment with the Company.   Severance benefits will be
paid only after any period for rescinding the release has expired.  If you
violate any provisions of the release, the Company will no longer be required to
pay you any remaining severance benefits due to you under the Plan.

Ineligibility for Benefits.  Severance benefits will not be paid under this Plan
in any of the following circumstances:



-2-

 

--------------------------------------------------------------------------------

 



Ø



You are offered another position with the Company (or the successor/ purchasing
entity) and you refuse to accept that position, other than for Good Reason.

Ø



You voluntarily terminate your employment with the Company (or the
successor/purchasing entity), other than for Good Reason.

Ø



Your termination of employment occurs more than 12 months after a Change in
Control occurs.

Ø



Your termination of employment does not qualify as a “separation from service”
under Section 409A of the Code.

Ø



Your employment is terminated by the Company (or the successor/ purchasing
entity) for Cause.

Ø



Your employment terminates due to death, Disability, or failure to return to
work for the Company following a leave of absence, layoff or any other period of
authorized absence from the Company.

Ø



You have not signed a Confidentiality, Assignment of Intellectual Property and
Restrictive Covenants Agreement.

Ø



You refuse to sign the release form prepared by the Company, or you rescind the
release before it becomes final.

Ø



You breach any provisions included in the release form prepared by the Company.

IV.PLAN BENEFITS

A Participant who experiences a qualifying severance event under Section III
while a Participant will be eligible to receive severance benefits under the
Plan, including severance pay and vesting of equity awards as set forth below. 

Severance Pay (CEO)

If you are a Participant, you are the Chief Executive Officer of the Company,
and you experience a qualifying severance event and you otherwise qualify for
benefits under the Plan, then you will be entitled to the severance pay and
benefits described below.

Qualifying Severance Event Before a Change in Control:

The Company will pay you an amount equal to two times your annualized base
salary as of your Termination Date, payable in substantially equal installments
in accordance with the Company’s regular payroll schedule commencing with the
first normal payroll date of the Company following the Termination Date and
continuing for 24 months thereafter, provided that any installments that would
have been paid during the 60 day period immediately following the Termination
Date shall be held by the Company until the first payroll date occurring more
than 60 days after the Termination Date.

If you are eligible for and take all steps necessary to continue your group
health insurance coverage with the Company following the Termination Date, the
Company will pay for the portion of the premium costs for such coverage that the
Company would pay if you had remained employed by the Company, at the same level
of coverage that was in effect as of the Termination Date, for a period of 18
consecutive months after the Termination Date (or until you receive group health
or dental coverage from another employer, if earlier).

Qualifying Severance Event Within 12 Months After a Change in Control:

The Company will pay you an amount equal to two times the sum of (i) your
annualized base salary as of your Termination Date, plus (ii) your target
incentive bonus as of your Termination Date, less applicable

-3-

 

--------------------------------------------------------------------------------

 



withholdings, payable in a lump sum on the Company’s first payroll date
occurring more than 60 days after the Termination Date (but no later than 75
days after the Termination Date).

If you are eligible for and take all steps necessary to continue your group
health insurance coverage with the Company following the Termination Date, the
Company will pay for the portion of the premium costs for such coverage that the
Company would pay if you had remained employed by the Company, at the same level
of coverage that was in effect as of the Termination Date, for a period of 18
consecutive months after the Termination Date (or until you receive group health
or dental coverage from another employer, if earlier).

Severance Pay (Non-CEO)

If you are a Participant, you are employed in any position other than Chief
Executive Officer of the Company, and you experience a qualifying severance
event and you otherwise qualify for benefits under the Plan, then you will be
entitled to the severance pay and benefits described below.

Qualifying Severance Event Before a Change in Control:

The Company will pay you an amount equal to one times your annualized base
salary as of your Termination Date, payable in substantially equal installments
in accordance with the Company’s regular payroll schedule commencing with the
first normal payroll date of the Company following the Termination Date and
continuing for 12 months thereafter, provided that any installments that would
have been paid during the 60 day period immediately following the Termination
Date shall be held by the Company until the first payroll date occurring more
than 60 days after the Termination Date.

If you are eligible for and take all steps necessary to continue your group
health insurance coverage with the Company following the Termination Date, the
Company will pay for the portion of the premium costs for such coverage that the
Company would pay if you had remained employed by the Company, at the same level
of coverage that was in effect as of the Termination Date, for a period of 12
consecutive months after the Termination Date (or until you receive group health
or dental coverage from another employer, if earlier). 

Qualifying Severance Event Within 12 Months After a Change in Control:

The Company will pay you an amount equal to one times the sum of (i) your
annualized base salary as of your Termination Date, plus (ii) your target
incentive bonus as of your Termination Date, less applicable withholdings,
payable in a lump sum on the Company’s first payroll date occurring more than 60
days after the Termination Date (but no later than 75 days after the Termination
Date).

If you are eligible for and take all steps necessary to continue your group
health insurance coverage with the Company following the Termination Date, the
Company will pay for the portion of the premium costs for such coverage that the
Company would pay if you had remained employed by the Company, at the same level
of coverage that was in effect as of the Termination Date, for a period of 12
consecutive months after the Termination Date (or until you receive group health
or dental coverage from another employer, if earlier).

Equity Vesting

If you experience a qualifying severance event and you otherwise qualify for
benefits under the Plan, and the Termination Date occurs before a Change in
Control, then with respect to any equity-based award that has been granted to
you under the Company’s 2016 Equity Incentive Plan or any predecessor or
successor plan and is outstanding and not fully vested on such Termination Date
(an “Equity Award”), a pro rata portion of the unvested portion of such Equity
Award will vest as of the date your release becomes irrevocable.  The pro rata
portion shall be determined by multiplying the number of shares or stock units
subject to the Equity Award by a fraction whose numerator is the number of days
during the applicable vesting or performance period prior to your Termination
Date and whose denominator is the total number of days in the vesting or
performance period, and subtracting from that product the number of shares or

-4-

 

--------------------------------------------------------------------------------

 



stock units as to which the Equity Award had vested prior to your Termination
Date.  If such Equity Award is a stock option or stock appreciation rights
award, it will remain exercisable to the extent so vested for one year after
your Termination Date.  If the vesting of the Equity Award is subject to the
satisfaction of performance goals over a performance period, the number of
shares or stock units subject to the Equity Award for purposes of this paragraph
will be deemed to be the number that would otherwise vest at the end of the
applicable performance period if target level performance had been achieved.

If you experience a qualifying severance event and you otherwise qualify for
benefits under the Plan, and the Termination Date occurs within 12 months after
a Change in Control, then the unvested portion of any Equity Award that is
outstanding on such Termination Date will vest as of the date your release
becomes irrevocable.  If such Equity Award is a stock option or stock
appreciation rights award, it will remain exercisable to the extent so vested
for one year after your Termination Date.  If the vesting of the Equity Award is
subject to the satisfaction of performance goals over a performance period, the
unvested portion of such Equity Award will be determined by subtracting from the
number of shares or stock units that would otherwise vest at the end of the
applicable performance period if target level performance had been achieved the
number of shares or stock units as to which the Equity Award had vested prior to
your Termination Date.    

Section 409A

This Plan is intended to provide for payments and benefits that are exempt from,
or that comply with, the requirements of Section 409A(a)(2), (3) and (4) of the
Code, including current and future guidance and regulations interpreting such
provisions, and should be interpreted accordingly.   Each payment or benefit
made pursuant to this Plan shall be deemed to be a separate payment for purposes
of Code Section 409A.  In addition, payments or benefits pursuant to this Plan
shall be exempt from the requirements of Code Section 409A to the maximum extent
possible as “short-term deferrals” pursuant to Treasury Regulation Section
1.409A-1(b)(4), as involuntary separation pay pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii), and/or under any other exemption that may be
applicable, and this Plan shall be construed accordingly.  To the extent that
any amounts payable under this Plan are required to be delayed under Code
Section 409A, such amounts are intended to be and should be considered for
purposes of Code Section 409A as separate payments from the amounts that are not
required to be delayed.  Notwithstanding anything herein to the contrary, if any
Participant is considered a “specified employee” (as defined in Treasury
Regulation Section 1.409A-1(i)) as of the Termination Date, then no payments of
deferred compensation subject to Code Section 409A and payable due to such
Participant’s separation from service shall be made under this Plan before the
first business day that is six months after the Termination Date (or upon the
Participant’s death, if earlier) (the “Specified Period”).  Any deferred
compensation payments that would otherwise be required to be made to a
Participant during the Specified Period will be accumulated by the Company and
paid to the Participant on the first day after the end of the Specified
Period.  The foregoing restriction on the payment of amounts to a Participant
during the Specified Period will not apply to the payment of employment taxes. 

Section 280G

If any payment or benefit to be paid or provided to a Participant under this
Plan, taken together with any payments or benefits otherwise paid or provided to
such Participant by the Company or any corporation that is a member of an
“affiliated group” (as defined in Section 1504 of the Code without regard to
Section 1504(b) of the Code) of which the Company is a member (the “other
arrangements”), would collectively constitute a “parachute payment” (as defined
in Section 280G(b)(2) of the Code), and if the net after-tax amount of such
parachute payment to such Participant is less than what the net after-tax amount
to such Participant would be if the aggregate payments and benefits otherwise
constituting the parachute payment were limited to three times such
Participant’s “base amount” (as defined in Section 280G(b)(3) of the Code) less
$1.00, then the aggregate payments and benefits otherwise constituting the
parachute payment shall be reduced to an amount that shall equal three times
such Participant’s base

-5-

 

--------------------------------------------------------------------------------

 



amount, less $1.00.  Should such a reduction in payments and benefits be
required, such Participant shall be entitled, subject to the following sentence,
to designate those payments and benefits under this Plan or the other
arrangements that will be reduced or eliminated so as to achieve the specified
reduction in aggregate payments and benefits to such Participant and avoid
characterization of such aggregate payments and benefits as a parachute
payment.  The Company will provide such Participant with all information
reasonably requested by such Participant to permit the Participant to make such
designation.  To the extent that such Participant’s ability to make such a
designation would cause any of the payments and benefits to become subject to
any additional tax under Code Section 409A, or if such Participant fails to make
such a designation within ten business days of receiving the requested
information from the Company, then the Company shall achieve the necessary
reduction in such payments and benefits by first reducing or eliminating the
portion of the payments and benefits that are payable in cash and then by
reducing or eliminating the non-cash portion of the payments and benefits, in
each case in reverse order beginning with payments and benefits which are to be
paid or provided the furthest in time from the date of the Company’s
determination.  A net after-tax amount shall be determined by taking into
account all applicable income, excise and employment taxes, whether imposed at
the federal, state or local level, including the excise tax imposed under
Section 4999 of the Code.   

Reductions of Severance Benefits    

Except as otherwise provided in this Plan, all severance benefits payable under
this Plan will be reduced, as and when it is otherwise payable, by the amount of
any severance or similar payment required to be paid to you by the Company under
applicable federal, state, and local laws.  Cash severance payments are also
subject to all applicable withholding due on any severance benefits, including
state and federal income tax withholding and FICA and Medicare tax withholding.

Coordination/Offsets for Employment Agreements

If you are party to an individual written employment contract or agreement with
the Company (or a subsidiary) that provides for the payment of any benefits upon
termination of your employment, then your cash severance benefits under this
Plan will be reduced as follows.  Any cash severance pay under this Plan will be
reduced (offset), as and when it is otherwise payable, by the amount of any cash
payment made or due to be made by the Company to you pursuant to an employment
contract, agreement or other severance arrangement, to the extent such payment
is called a severance payment or otherwise becomes payable due to a termination
of your employment with the Company (but not including any cash severance
payments that are specifically due to COBRA premiums or outplacement) .  If such
an agreement, contract or arrangement provides for cash severance payments in
excess of those provided under this Plan, no severance pay will be due under
this Plan.  However, you may still be eligible for other benefits under the
Plan, to the extent benefits are not duplicative of what you are receiving under
the agreement, contract or arrangement.

Termination of Severance Benefits

All severance benefits payable under this Plan will be terminated if the Company
determines that you have violated your ongoing obligations with respect to
non-disclosure of confidential information, assignment of intellectual property,
non-competition and non-solicitation, including those obligations under your
Confidentiality, Assignment of Intellectual Property and Restrictive Covenants
Agreement and any other agreement with the Company that survive the termination
of your employment with the Company.  Specifically with respect to Equity
Awards, and notwithstanding anything to the contrary in any agreement evidencing
an Equity Award, if you violate any of your ongoing obligations described above,
then (i) you will immediately forfeit all outstanding Equity Awards and any
right to receive shares thereunder, and (ii) with respect to shares that have
been issued pursuant to an Equity Award within two (2) years prior to such
violation, you shall either (A) return such shares to the Company or (B) pay to
the Company in cash an amount equal to the fair market value of the shares as of
the date their receipt became taxable to you.



-6-

 

--------------------------------------------------------------------------------

 



V.AMENDMENT AND TERMINATION OF THE PLAN

Except as provided below, the Company reserves the right in its discretion to
amend or terminate this Plan, or to alter, reduce, or eliminate any severance
benefit, practice or policy hereunder, in whole or in part, at any time and for
any reason without the consent of or notice to any employee or any other person
having any beneficial interest in this Plan.  Such action may be taken by the
Board of the Company, the Compensation Committee of the Board, or by any other
individual or committee to whom such authority has been delegated by the Board.

However, during the 12-month period following a Change in Control, the Plan may
not be amended, terminated or otherwise altered to reduce the amount (or
negatively change the terms) of any severance benefit that becomes payable to a
Participant who was a Participant in the Plan on the day prior to the Change in
Control.  In addition, if a Change in Control occurs within the 6-month period
following the effective date of an amendment to terminate the Plan or otherwise
reduce the amount (or negatively alter the terms) of any severance benefit under
the Plan, such amendment (or portion of such amendment) will become null and
void upon the Change in Control.  Upon the Change in Control, the Plan will
automatically revert to the terms in effect prior to the adoption of said
amendment.

Notwithstanding the above limitations, the Plan may be amended at any time (and
such amendment will be given affect) if such amendment is required to bring the
Plan into compliance with applicable law, including but not limited to Section
409A of the Internal Revenue Code of 1986, as amended (and the regulations or
other applicable guidance thereunder).  

VI.SUBMITTING CLAIMS FOR BENEFITS

Normally, the Company will determine an employee’s eligibility and benefit
amount on its own and without any action on the part of the terminating
employee, other than returning the release form.  The severance payments will
begin as soon as administratively feasible after the date the release becomes
irrevocable.

Formal Claims for Benefits.  If you think you are entitled to benefits but have
not been so notified by the Company, if you disagree with a decision made by the
Company, or if you have any other complaint regarding the Plan that is not
resolved to your satisfaction, you or your authorized representative may submit
a written claim for benefits. The claim must be submitted to the Company’s Human
Resources Department within six months after the date you terminated
employment.  Claims received after that time will not be considered.

The Company will ordinarily respond to the claim within 90 days of the date on
which it is received.  However, if special circumstances require an extension of
the period of time for processing a claim, the 90-day period can be extended for
an additional 90 days by giving you written notice of the extension, the reason
why the extension is necessary, and the date a decision is expected.

The Company will give you a written notice of its decision if it denies your
claim for benefits in whole or in part.  The notice will explain the specific
reasons for the decision, including references to the relevant plan provision
upon which the decision is based, with a description of any additional material
or information necessary for you to perfect your claim, and the procedures for
appealing the decision. 

Appeals.  If you disagree with the initial claim determination, in whole or in
part, you or your authorized representative can request that the decision be
reviewed by filing a written request for review with the Company’s Human
Resources Department within 60 days after receiving notice that the claim has
been denied.  You or your representative may present written statements
describing reasons why you believe the claim denial was in error, and should
include copies of any documents you want us to consider in support of your
appeal.  Your claim will be decided based on the information submitted, so you
should make sure that your submission is complete.  Upon request to the Company,
you may review all

-7-

 

--------------------------------------------------------------------------------

 



documents we considered or relied on in deciding your claim.  (You may also
receive copies of these documents free of charge.)

Any appeal will be reviewed and decided by person(s) other than the person(s)
who made the determination on your original claim.  Generally, the decision will
be reviewed within 60 days after the Company receives a request for
review.  However, if special circumstances require a delay, the review may take
up to 120 days.  (If a decision cannot be made within the 60-day period, you
will be notified of this fact in writing.)  You will receive a written notice of
the decision on the appeal, which will explain the reasons for the decision by
making specific reference to the Plan provisions on which the decision is based.

Limitations Period.    The claims procedure above is mandatory.  If an employee
has completed the entire claims procedure and still disagrees with the outcome
of the employee’s claim, the employee may commence a civil action under § 502(a)
of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  The employee must commence such civil action within one year of the
date of the final denial, or the employee will waive all rights to relief under
ERISA.

VII.PLAN ADMINISTRATION

The following information relates to the administration of the Plan and the
determination of Plan benefits. 

Type of Plan:  The Plan is a severance benefit plan.  

Plan Administrator/Plan Sponsor:  The Company is the “Plan Sponsor” and “Plan
Administrator” of this Plan.  Communications to the Company regarding the Plan
should be addressed to:

Tactile Systems Technology, Inc.
1331 Tyler Street NE, Suite 200
Minneapolis, MN 55413
Attention: Chief Financial Officer
Telephone:  (612) 355-5100

As Plan Administrator, the Company has complete discretionary authority to
interpret the provisions of the Plan and to determine which employees are
eligible to participate and eligible for Plan benefits, the requirements to
receive severance benefits, and the amount of those benefits.  The Company also
has authority to correct any errors that may occur in the administration of the
Plan, including recovering any overpayment of benefits from the person who
received it.

Employer Identification Number:  41-1801204

Plan Year:  The calendar year.  The first Plan Year is a short Plan Year,
starting on the date the Plan was initially adopted and ending on December 31,
2018.

Agent for Service of Legal Process:  Legal process regarding the Plan may be
served on the Company at the address listed above.

Assignment of Benefits:  You cannot assign your benefits under this Plan to
anyone else, and your benefits are not subject to attachment by your creditors.
The Company will not pay Plan benefits to anyone other than you (or your estate,
if you die after having a qualifying severance event but before receiving the
complete severance amount payable to you up to the date of your death).

Governing Law:  This Plan, to the extent not preempted by ERISA or any other
federal law shall be governed by and construed in accordance with, the laws of
the State of Minnesota.

Employment Rights:  Establishment of the Plan shall not be construed to in any
way modify the parties’ at-will employment relationship, or to give any employee
the right to be retained in the Company’s service or to any benefits not
specifically provided by the Plan.  The right of an employer to terminate the

-8-

 

--------------------------------------------------------------------------------

 



employment relationship of an employee (or to accelerate the termination date)
will not in any way be affected by the terms of this Plan or any release.

Successor/Purchasing Entity:  For the avoidance of doubt, references in this
Plan to the “Company” include, after a Change in Control or other corporate
transaction, the successor to the Company or purchasing entity. 

 

-9-

 

--------------------------------------------------------------------------------